DETAILED ACTION
	This application has been examined. Claims 1,3-6,8-15,17-20 are pending. Claims 2,7,16 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are moot in view of the new grounds for rejection.  

The Applicant presents the following argument(s) [in italics]:
…portions of Rangasamy disclose the use of a code generator 2006 to generate code to “extend YAML,” but fail to disclose or suggest the autonomous generation of code “to implement the API,” as recited in the present claims…
The Examiner respectfully disagrees with the Applicant. 
  	Rangasamy disclosed (re. Claim 1)  autonomously generating, with the computing system, the API in communication with the first application and each of the at least one second application comprises: autonomously generating, with the computing system, code (Rangasamy-code generation (code generator 2006) )  to implement the API in communication with the first application (Rangasamy-Paragraph 6, a microservice generator of the development framework enables a developer to automatically create a new microservice by creating a service definition, from which the microservice generator generates scaffolding and stitches together the service infrastructure for the microservice, including routers, controllers, database connectors, models, implementation files, validation files, configuration files, and the like, such that the developer can immediately begin implementing business logic for the domain encompassed by the microservice,Paragraph 198, the development framework automatically generates, e.g., a controller, router, models according to the model schemas, configuration and validation data, sample data, test cases, and implementation files for the API server application. At that point, the scaffolded API server may be executed with no further actions from the developer to implement logic, tie together interfaces, set up routing and controlling, etc. Instead, the developer may simply run the API server (2106) created at step 2102 to execute the scaffolded API server application.)  and each of the at least one second application. (Rangasamy-Paragraph 130, Orchestrator 706 receives a request from the web proxy 714, portal 716, or API gateway 718, and seamlessly coordinates multiple microservices of microservices 708 to service the request, Paragraph 142, Orchestrator 706 can select a workflow that ties together the individual microservices that are needed to satisfy the customer-facing metro API operation )   
 
Priority
	 
 	This application claims benefits of priority from Provisional Application 62772444 filed November 28, 2018.
 
	The effective date of the claims described in this application is November 28, 2018.

Information Disclosure Statement
 
	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5-6,8-9,14,17,19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rangasamy (USPGPUB 2016/0124742).

In regard to Claim 1
Rangasamy Paragraph 11,Paragraph 13 disclosed a microservice platform for developing and executing a plurality of microservices, wherein each microservice of the microservices comprises an independently-deployable service configured to execute one or more functions to fulfill an interface contract for an interface for the microservice.
Rangasamy disclosed (re. Claim 1) a method, comprising: receiving, with a computing system, a request to set up an application programming interface ("API") (Rangasamy-Paragraph 58, API gateway 112, in response to requests, invokes the cloud exchange platform service of orchestration engine 118, which may orchestrate a workflow of service tasks for the underlying sub-systems 120 to satisfy the request )  in communication with a first application and at least one second application; (Rangasamy-Paragraph 75, provisioning of interconnection assets by communicating with myriad interconnection enablement sub-systems 120, such as Customer Account and Profile Management Systems, Customer Asset Management Systems, Inventory Management Systems, Capacity Management Systems, Network Systems, Credit Management Systems, Content Management Systems, and Trouble Ticket Management System ) 
receiving, with the computing system, one or more first input parameters associated with the first application; (Rangasamy-Paragraph 59, API gateway 112 translates the resource URI and the optional parameters to cloud exchange platform-related constructs and invokes the cloud exchange platform of orchestration engine 118 , Paragraph 82, API consumers 406 may invoke any of endpoints 406 using a corresponding method and, in some cases, parameters that determine how the interconnection platform executes the method)  and 
autonomously generating, (Rangasamy-Paragraph 191, Orchestrator platform 2000 includes components/applications for microservice discovery (service discovery engine 2002, interface documentation/publication (API documentation engine 2004), code generation (code generator 2006) ) with the computing system, the API in communication with the first application and each of the at least one second application, (Rangasamy-Paragraph 130, Orchestrator 706 receives a request from the web proxy 714, portal 716, or API gateway 718, and seamlessly coordinates multiple microservices of microservices 708 to service the request, Paragraph 142, Orchestrator 706 can select a workflow that ties together the individual microservices that are needed to satisfy the customer-facing metro API operation )   based at least in part on the one or more first input parameters associated with the first application. (Rangasamy-Paragraph 124, API consumers 406 may invoke any of endpoints 406 using a corresponding method and  parameters that determine how the interconnection platform executes the method )  
Rangasamy disclosed (re. Claim 1)  autonomously generating, with the computing system, performance monitoring (Rangasamy-Paragraph 98,Paragraph 100, orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F), Paragraph 124, Microservice 708 may be organized around a business capability (e.g., API dock engine 726, REST interfaces 728, socket connection 730, monitoring 732, and notifications 734)   between the first application and each of the at least one second application via the API, the performance monitoring (Rangasamy-Paragraph 74, Use APIs 304C may be usable to allow providers and customers to dynamically obtain recommendation information as performed by a recommendation engine of cloud exchange 100, obtain customized analytics regarding competitor presence, cloud service presence/availability, and customer presence/availability, obtain usage statistics, and to manage content, for example. Support APIs 304D may be usable by customers or providers to manage accounts, perform automated billing/invoicing, validate credit, and configure profile and configuration information for the entity )
 including identifying performance metrics  (Rangasamy-Paragraph 145, manage cloud exchange interconnection assets such as ports, virtual circuits and virtual circuit bandwidth, profiles, and configuration )  associated with at least one of: the first application, the at least one second application, and the API. (Rangasamy-Paragraph 100, orchestration engine 407 can invoke a cloud service request parameter validation service of services 409 specifying cloud service parameters that were included in the initial request from API developer 402 invoking the cloud services endpoint (474F) )
 	Rangasamy disclosed (re. Claim 1)  autonomously generating, with the computing system, the API in communication with the first application and each of the at least one second application comprises: autonomously generating, with the computing system, code (Rangasamy-code generation (code generator 2006) )  to implement the API in communication with the first application (Rangasamy-Paragraph 6, a microservice generator of the development framework enables a developer to automatically create a new microservice by creating a service definition, from which the microservice generator generates scaffolding and stitches together the service infrastructure for the microservice, including routers, controllers, database connectors, models, implementation files, validation files, configuration files, and the like, such that the developer can immediately begin implementing business logic for the domain encompassed by the microservice,Paragraph 198, the development framework automatically generates, e.g., a controller, router, models according to the model schemas, configuration and validation data, sample data, test cases, and implementation files for the API server application. At that point, the scaffolded API server may be executed with no further actions from the developer to implement logic, tie together interfaces, set up routing and controlling, etc. Instead, the developer may simply run the API server (2106) created at step 2102 to execute the scaffolded API server application.)  and each of the at least one second application. (Rangasamy-Paragraph 130, Orchestrator 706 receives a request from the web proxy 714, portal 716, or API gateway 718, and seamlessly coordinates multiple microservices of microservices 708 to service the request, Paragraph 142, Orchestrator 706 can select a workflow that ties together the individual microservices that are needed to satisfy the customer-facing metro API operation )   


	In regard to Claim 14
Claim 14 (re. apparatus) recites substantially similar limitations as Claim 1.  Claim 14 is rejected on the same basis as Claim 1. 

In regard to Claim 20
Claim 20 (re. system) recites substantially similar limitations as Claim 1.  Claim 20 is rejected on the same basis as Claim 1. 	In regard to Claim 3,17
Rangasamy disclosed (re. Claim 3,17)  autonomously generating, with the computing system, one or more communications paths (Rangasamy- virtual circuit within the cloud exchange   )    between the first application and each of the at least one second application via the API.(Rangasamy-Paragraph 103, Orchestration engine 407 can then invoke a network service provisioning service (e.g., network provisioning service 409F, FIG. 3B) to automatically configure the virtual circuit within the cloud exchange (480L), and receive a response from the network service provisioning service (480M). ) 
	In regard to Claim 5,19
Rangasamy disclosed (re. Claim 5,19) autonomously provisioning, with the computing system, one or more microservices to at least one of the first application or one or more of the at least one second application, via the API. (Rangasamy-Paragraph 130, Orchestrator 706 receives a request from the web proxy 714, portal 716, or API gateway 718, and seamlessly coordinates multiple microservices of microservices 708 to service the request, Paragraph 142, Orchestrator 706 can select a workflow that ties together the individual microservices that are needed to satisfy the customer-facing metro API operation )   	In regard to Claim 6
Rangasamy disclosed (re. Claim 6) wherein the one or more microservices include at least one of one or more management microservices,(Rangasamy-Paragraph 130, orchestrator 706 needs a metro, a port, and billing information. These are all individual internal APIs which are seamlessly orchestrated through orchestrator 706. With a request/response operation, the API (for instance) may invoke the metro microservice, Paragraph 124, microservices for implementing cloud exchange services 409, API query services 422A, API command services 422B, integration facade services 422C, any microservices provided by sub-systems 120, and microservices 308D)  one or more security microservices, one or more streaming microservices, one or more bill payment microservices, or one or more customer microservices.	In regard to Claim 8
Rangasamy disclosed (re. Claim 8) autonomously generating, with the computing system, secure access to the at least one of the first application, each of the at least one second application, or the API.(Rangasamy-Paragraph 85,Paragraph 90, enables a secure channel for access to interconnection assets by authenticated and authorized partners and customers… security token thereafter ensuring that requests issued by the now-authorized entity to other endpoints 406 are from an authorized customer or partner) 	In regard to Claim 9
Rangasamy disclosed (re. Claim 9) wherein the first application is associated with a customer of a service provider network (Rangasamy-Paragraph 42, Customers may include network carriers (or network service providers), Paragraph 49, buyer-side software interfaces (or "buyer APIs" of APIs 114) may allow customer applications for NSPs and enterprise customers, e.g., to obtain authorization to access the cloud exchange )  and each of the at least one second application is associated with the service provider.(Rangasamy-Paragraph 50, seller-side software interfaces (or "seller APIs" of APIs 114) may allow cloud provider applications to obtain authorization to access the cloud exchange ) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (USPGPUB 2016/0124742) further in view of O’Kennedy (US Patent 10015167).
	In regard to Claim 10 
While Rangasamy substantially disclosed the claimed invention Rangasamy does not disclose (re. Claim 10) receiving, with the computing system, one or more second input parameters associated with each of the at least one second application; and autonomously generating, with the computing system, the API in communication with the first application and each of the at least one second application, based at least in part on the one or more first input parameters associated with the first application and based at least in part on the one or more second input parameters associated with each of the at least one second application.
O’Kennedy Column 17 Lines 55-65 disclosed wherein parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104.
O’Kennedy disclosed (re. Claim 10) receiving, with the computing system, one or more second input parameters associated with each of the at least one second application; (O’Kennedy-Column 17 Lines 55-65,parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104 ) 
 
Rangasamy and O’Kennedy are analogous art because they present concepts and practices regarding customized APIs for invoking microservices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine O’Kennedy into Rangasamy.  The motivation for the said combination would have been to implement a extensible key management system  to allow a layered, stateless, configuration-based approach to the management of API services and API keys, which enable aggregation, selection and proxy services with centralized key management capabilities that can be quickly and efficiently modified, extended and maintained via run-time modifiable stored configuration entities. (O’Kennedy-Column 1 Lines 55-65)
Rangasamy-O’Kennedy disclosed (re. Claim 10) autonomously generating, with the computing system, the API in communication with the first application and each of the at least one second application, (Rangasamy-Paragraph 191, Orchestrator platform 2000 includes components/applications for microservice discovery (service discovery engine 2002, interface documentation/publication (API documentation engine 2004), code generation (code generator 2006) )  based at least in part on the one or more first input parameters associated with the first application (Rangasamy-Paragraph 124, API consumers 406 may invoke any of endpoints 406 using a corresponding method and  parameters that determine how the interconnection platform executes the method )   and based at least in part on the one or more second input parameters associated with each of the at least one second application. (O’Kennedy-Column 17 Lines 55-65,parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104 )
	In regard to Claim 11,15 
Rangasamy-O’Kennedy disclosed (re. Claim 11,15) wherein the one or more first input parameters and the one or more second input parameters comprise at least one of one or more programming languages associated with the at least one of the first application, each of the at least one second application, or the API; (Rangasamy-Paragraph 778, Orchestration engine 118 communicates with the content management system 310F to, e.g., render internationalized and localized content for a customer based on the language preference of the customer )  one or more microservices associated with at least one of the first application, each of the at least one second application, or the API; cloud computing space associated with at least one of the first application, each of the at least one second application, or the API; performance metrics associated with at least one of the first application, each of the at least one second application, or the API; communication paths associated with at least one of the first application, each of the at least one second application, or the API;(Rangasamy-Paragraph 202, A route resolves to a controller 2213 that is also automatically generated by the scaffolding process. A controller executes business logic to execute and orchestrate one or more workflows to perform the functionality associated with the API endpoint invoked by an API request routed by the router to the controller in accordance with the routes )  or security, authorization, or authentication associated with at least one of the first application, each of the at least one second application, or the API.	In regard to Claim 12
While Rangasamy substantially disclosed the claimed invention Rangasamy does not disclose (re. Claim 12) receiving, with the computing system, one or more third input parameters associated with the API; and autonomously generating, with the computing system, the API in communication with the first application and each of the at least one second application, based at least in part on the one or more first input parameters associated with the first application and based at least in part on the one or more third input parameters associated with the API.
O’Kennedy Column 17 Lines 55-65 disclosed wherein parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104.

O’Kennedy disclosed (re. Claim 12)  receiving, with the computing system, one or more third input parameters associated with the API; (O’Kennedy-Column 17 Lines 55-65,parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104 )
Rangasamy and O’Kennedy are analogous art because they present concepts and practices regarding customized APIs for invoking microservices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine O’Kennedy into Rangasamy.  The motivation for the said combination would have been to implement a extensible key management system  to allow a layered, stateless, configuration-based approach to the management of API services and API keys, which enable aggregation, selection and proxy services with centralized key management capabilities that can be quickly and efficiently modified, extended and maintained via run-time modifiable stored configuration entities. (O’Kennedy-Column 1 Lines 55-65)

Rangasamy-O’Kennedy disclosed (re. Claim 12)  autonomously generating, with the computing system, the API in communication with the first application and each of the at least one second application, (Rangasamy-Paragraph 191, Orchestrator platform 2000 includes components/applications for microservice discovery (service discovery engine 2002, interface documentation/publication (API documentation engine 2004), code generation (code generator 2006) )  based at least in part on the one or more first input parameters associated with the first application (Rangasamy-Paragraph 124, API consumers 406 may invoke any of endpoints 406 using a corresponding method and  parameters that determine how the interconnection platform executes the method )   and based at least in part on the one or more third input parameters associated with the API. (O’Kennedy-Column 17 Lines 55-65,parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104 )	In regard to Claim 13
Rangasamy-O’Kennedy disclosed (re. Claim 13) wherein the one or more third input parameters comprise at least one of one or more microservices associated with at least one of the first application, each of the at least one second application, or the API; (O’Kennedy-Column 17 Lines 55-65,parameters provided may include an account number, the name of the target third party provider service, security information of the target third party provider, an identifier of the external API 212 of the target third party provider service 104, or some other item of information that the selection service 312 can use to identify the target third party provider service 104 from among the list of possible third party provider services 104 ) cloud computing space associated with at least one of the first application, each of the at least one second application, or the API; performance metrics associated with at least one of the first application, each of the at least one second application, or the API; communication paths associated with at least one of the first application, each of the at least one second application, or the API; or security, authorization, or authentication associated with at least one of the first application, each of the at least one second application, or the API.
 	 Claim 4,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (USPGPUB 2016/0124742) further in view of Lawson (US Patent 9749428 ).	In regard to Claim 4,18
While Rangasamy substantially disclosed the claimed invention Rangasamy does not disclose (re. Claim 4,18) autonomously provisioning, with the computing system, cloud computing space to at least one of the first application, one or more of the at least one second application, or the API.
Lawson Column 15 Lines 45-65 disclosed wherein the multitenant portion of the MSCP can include an analysis system 430, which functions to analyze the system to predict micro-service resource requirements. The predictions or data from the analysis system may additionally be used for provisioning capacity of the micro-service resources. The analysis system preferably compares expected and actual load, and provides data that is used to compensate for the variability in utilization of resources of the system.  Lawson Column 16 Lines 15-25 disclosed wherein the resource allocator may additionally control the provisioning of micro-service queues and other devices of the system. The resource allocator preferably uses data of the analysis system in determining the provisioning and operation of resources. The resource allocator preferably uses information from the analysis system to predict required micro-service resource capacity. The resource allocator preferably uses the predicted capacity requirements to determine how many hardware (physical or virtualized) or software resources need to be operating, and the resource allocator preferably allocates, deallocates, or reprovisions micro-service resources (e.g., transcoders, STUN/TURN servers, media information processors, media mixing, communication application controllers, and/or other hardware or software resources) as necessary.
Lawson disclosed (re. Claim 4,18) autonomously provisioning, with the computing system, cloud computing space to at least one of the first application, one or more of the at least one second application, or the API. (Lawson-Column 16 Lines 15-25,the resource allocator… uses the predicted capacity requirements to determine how many hardware (physical or virtualized) or software resources need to be operating, and the resource allocator preferably allocates, deallocates, or reprovisions micro-service resources (e.g., transcoders, STUN/TURN servers, media information processors, media mixing, communication application controllers, and/or other hardware or software resources) as necessary. ) 
Rangasamy and Lawson are analogous art because they present concepts and practices regarding customized APIs for invoking microservices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lawson into Rangasamy.  The motivation for the said combination would have been to implement offer a heterogeneous mix of communication resources as accessible multitenant resources facilitating at least one communication micro-service primitive. Users (i.e., applications and services of account holders in the communication platform) can preferably select appropriate types of primitives in the platform that are needed to facilitate the media communication resource gap in their communication application. Users can compose various micro communication services to fulfill a role of a communication primitive but in a programmatic, flexible, and scalable manner. (Lawson-Column 3 Lines 10-20)

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444